Citation Nr: 0616218	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-36 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for non-tubercular 
pulmonary disease, to include chronic obstructive pulmonary 
disease (COPD), emphysema, sleep apnea, and/or chronic 
bronchitis, on a direct basis or as secondary to pulmonary 
tuberculosis, arrested, adult type, or inactive granulomatous 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
September 1943.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision in which 
the RO denied the veteran's claim for non-tubercular 
pulmonary disease to include chronic obstructive pulmonary 
disease (COPD), emphysema, sleep apnea, and chronic 
bronchitis.  The veteran filed a notice of disagreement (NOD) 
in November 2002, and the RO issued a statement of the case 
(SOC) in November 2003.  The appellant filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) 
in December 2003.

In March 2006, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

In May 2006, the undersigned Veterans Law Judge granted the 
motion of the veteran's representative motion to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005).

For the reasons explained below, the Board has expanded the 
issue on appeal (as reflected on the title page), and is 
remanding this matter to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.




REMAND

Upon review of the claims file, the Board finds that 
additional evidentiary development of the claim on appeal is 
warranted.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service, or, on a secondary basis, for disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.310(a) (2005).  Section 3.310(a) has been 
interpreted to permit service connection not only for 
disability caused by service-connected disability, but also 
for the additional degree of impairment resulting from 
aggravation of a nonservice- connected condition by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Initially, the Board observes that during the October 2005 
Board hearing, the veteran and his representative essentially 
asserted that he developed his currently claimed lung 
disorder (claimed as chronic obstructive pulmonary disease, 
emphysema, chronic bronchitis, and sleep apnea) during 
service, or as a result of his service-connected pulmonary 
tuberculosis, arrested, adult type, or inactive granulomatous 
disease.


The service medical records reveal that, based on x-ray 
studies, the veteran had spots on his lungs.  He was 
medically discharged and VA subsequently awarded him service 
connection effective September 1943 for pulmonary 
tuberculosis, arrested, adult type, or inactive granulomatous 
disease.

Private medical treatment records dated since 1994 from the 
Escondido Pulmonary Medical Group, Inc., reveal that the 
veteran has been routinely treated for a lung disorder 
diagnosed as COPD and sleep apnea.

In a January 2002, a VA examiner diagnosed the veteran with 
old granulomatosis disease, likely histoplasmosis, inactive, 
confirmed by x-ray.  Pulmonary function tests demonstrated a 
mild to moderate airway obstructive defect.  The examiner 
also diagnosed emphysema.  The examiner commented that the 
veteran appeared to have emphysema, which was not related to 
either histoplasmosis or old TB, but rather to a long history 
of cigarette smoking.

In contrast, Steve D. Kavy, M.D., the veteran's private 
physician, opined in an April 2005 statement that the veteran 
had a long history of dyspnea and lung disease prior to any 
COPD due to cigarette smoking.  Dr. Kavy added that the 
veteran developed his lung disease while in the service and 
was discharged as a result.  Dr. Kavy further indicated that, 
in his opinion, the veteran may still have some symptoms and 
disease related to his original defect.

In light of the aforementioned medical opinion evidence, the 
Board finds that further medical examination and opinion, 
based on full consideration of the veteran's documented 
medical history, that  resolves the question of whether the 
veteran's current lung disorder is medically related to 
service or to his service-connected pulmonary tuberculosis, 
arrested, adult type, or inactive granulomatous disease, is 
needed to fairly resolve the claim on appeal.    See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005). 

Accordingly, the RO should arrange for the veteran to undergo 
VA pulmonary examination, by a board of two physicians, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to adjudicating the claim, to ensure that all due 
process requirements are met, the RO should give the veteran 
another opportunity to present additional information and/or 
evidence pertinent to the claim on appeal.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2004) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession (not 
previously requested), and ensure that its notice to the 
appellant meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  The RO should specifically request 
authorization to enable it to obtain all outstanding 
treatment records of Dr. Kavy. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence pertinent to the claim on 
appeal that is not currently of record.  
The RO should ask the veteran to submit 
all pertinent evidence in his 
possession that is not already of 
record, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  The RO 
should specifically request that the 
veteran provide signed authorization to 
enable it to obtain all outstanding 
treatment records of Dr. Kavy. 

The RO should ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the appellant that 
he has a full one-year period to 
respond, although VA may decide the 
claim within the one-year period. 

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, or after the time period for the 
appellant's response has expired, the 
RO should arrange for the appellant to 
undergo a pulmonary examination, by a 
Board of two physicians, at an 
appropriate VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to each  physician 
designated to the examine the 
appellant, and the report of 
examination should include discussion 
of the appellant's documented medical 
history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

In a single, collaborative report, the 
board should identify all non-
tubercular lung disease currently 
present (to include COPD, emphysema, 
sleep apnea, and/or chronic 
bronchitis), and, with respect to each 
diagnosed disability, render the 
following opinion:  Whether, consistent 
with sound medical principles, it is at 
least as likely as not (i.e., there is 
at least a 50 percent probability) that 
such disability is (a) medically 
related to service (to include the 
documented treatment therein ), or (b) 
was caused or is aggravated by the 
veteran's service-connected pulmonary 
tuberculosis, arrested, adult type, or 
inactive granulomatous disease.  If 
aggravation of the nonservice-connected 
lung problem by the service-connected 
lung problem is found, the board should 
attempt to quantify the degree of 
additional disability resulting from 
the aggravation.

In rendering the requested opinions, 
the physician's should specifically 
consider and address the medical 
opinion of the January 2002 VA 
examiner, and the April 2005 statement 
of Dr. Kavy.

The board should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the appellant by the pertinent 
VA medical facility.

5.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim 
for service connection (as 
characterized on the title page) in 
light of all pertinent evidence and 
legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant and his representative 
a supplemental SOC that includes clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response before 
the claims file is returned to the 
Board for appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
further action until he is notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).



